
	
		I
		111th CONGRESS
		1st Session
		H. R. 956
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Ms. Kaptur (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and Labor, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To expand the number of individuals and families with
		  health insurance coverage, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Health Coverage, Affordability, Responsibility, and Equity
			 Act of 2009 or the HealthCARE Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—State Waivers
					Sec. 101. State waivers.
					Title II—Improving Quality and Safety Through Preventive
				Services, Care Coordination, and the Use of Health Information
				Technology
					Sec. 201. Additional waiver authority.
					Title III—Increasing Health Care Coverage
					Subtitle A—Medicaid and SCHIP
					Sec. 301. State option to offer medicaid coverage based on
				need.
					Sec. 302. State option to provide coverage of children under
				SCHIP in excess of the State’s allotment.
					Subtitle B—Refundable Tax Credit for Health Insurance Costs of
				Low-Income Individuals and Families
					Sec. 311. Credit for health insurance costs of certain
				low-income individuals.
					Sec. 312. Advance payment of credit for health insurance costs
				of eligible low-income individuals.
					Title IV—Improving Access to Health Plans
					Sec. 401. Definitions.
					Sec. 402. Establishment of health insurance purchasing
				pools.
					Sec. 403. Purchasing pools.
					Sec. 404. Purchasing pool operators.
					Sec. 405. Contracts with participating insurers.
					Sec. 406. Options for health benefits coverage.
					Sec. 407. Enrollment process for eligible
				individuals.
					Sec. 408. Plan premiums.
					Sec. 409. Enrollee premium share.
					Sec. 410. Payments to purchasing pool operators and payments to
				participating insurers.
					Sec. 411. State-based reinsurance programs.
					Sec. 412. Coverage under individual health
				insurance.
					Sec. 413. Use of premium subsidies to unify family coverage
				with members enrolled in medicaid and SCHIP.
					Sec. 414. Coverage through employer-sponsored health
				insurance.
					Sec. 415. Participation by small employers.
					Sec. 416. Report.
					Sec. 417. Authorization of appropriations.
					Title V—National Advisory Commission on Expanded Access to Health
				Care
					Sec. 501. National Advisory Commission on Expanded Access to
				Health Care.
					Sec. 502. Congressional action.
				
			IState
			 Waivers
			101.State
			 waivers
				(a)In
			 generalNotwithstanding any other provision of law, a State may
			 apply to the Secretary of Health and Human Services (in this Act referred to as
			 the Secretary) for waivers of such provisions of law as may be
			 necessary for the State to implement policies that make comprehensive,
			 affordable health coverage available for all State residents, including access
			 to essential benefits with limits on cost-sharing, as provided in the most
			 recent report under section 501(e)(2).
				(b)RequirementsIn
			 order to ensure that waivers under this section benefit rather than harm health
			 care consumers, a State shall not be eligible for a waiver under this section
			 unless—
					(1)the State
			 reasonably expects to achieve a level of enrollment in coverage described in
			 subsection (a) that is at least equal to the level of coverage (taking into
			 account the number of insured individuals, covered benefits, and premium and
			 out-of-pocket costs to the consumer for such coverage) that the State would
			 have achieved if the State had fully implemented the coverage options available
			 under titles III and IV of this Act;
					(2)no individual who
			 would have qualified for assistance under the State medicaid program under
			 title XIX of the Social Security Act
			 or the State children’s health insurance program under title XXI of such Act,
			 as of either the date of the waiver request or the date of enactment of this
			 Act, will be denied eligibility for such program, have a reduction in benefits
			 under such program, have reduced access to geographically and linguistically
			 appropriate care or essential community providers, or be subject to increased
			 premiums or cost-sharing under the waiver program under this section;
			 and
					(3)the State agrees
			 to comply with such standards or guidelines as the Secretary of Health and
			 Human Services may require to ensure that the requirements of paragraphs (1)
			 and (2) are satisfied.
					(c)Federal
			 payments
					(1)In
			 generalThe Secretary of Health and Human Services shall pay a
			 State with a waiver approved under this section an amount each quarter equal to
			 the sum of—
						(A)the Federal
			 payments the State and residents of the State (including, but not limited to,
			 through the credit allowed under section 36A of the Internal Revenue Code of
			 1986 for health insurance costs) would have received if the State had exercised
			 the coverage options under titles III and IV of this Act with respect to
			 residents of the State who have not attained age 65; and
						(B)the amount of any
			 grants authorized by this Act that the State would have received if the State
			 had applied for such grants.
						(2)Additional
			 payment for medicare beneficiaries under age 65
						(A)In
			 generalIn the case of a State that elects to enroll an
			 individual described in subparagraph (B) in coverage described in subsection
			 (a), the amount described in paragraph (1) with respect to a quarter shall be
			 increased by the amount described in subparagraph (C).
						(B)Individual
			 describedAn individual is described in this subparagraph if the
			 individual—
							(i)has
			 not attained age 65;
							(ii)is
			 eligible for coverage under title XVIII of the Social Security Act; and
							(iii)voluntarily
			 elects to enroll in coverage described in subsection (a).
							(C)Amount
			 describedThe amount described in this subparagraph is the amount
			 equal to the amount that the Federal Government would have incurred with
			 respect to a quarter for providing coverage to an individual described in
			 subparagraph (B) under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.).
						(d)Implementation
			 dateNo State may submit a request for a waiver under this
			 section before October 1, 2011.
				IIImproving Quality
			 and Safety Through Preventive Services, Care Coordination, and the Use of
			 Health Information Technology
			201.Additional
			 waiver authority
				(a)In
			 generalNotwithstanding the
			 requirements to submit a state waiver under title I, the Secretary shall
			 establish a process by which States may apply for a waiver to implement
			 policies that emphasize the use of preventive services, care coordination by a
			 personal physician, and health information technology (in this section referred
			 to as a qualified patient-centered medical home).
				(b)DefinitionsFor
			 purposes of this title:
					(1)Qualified
			 patient-centered medical homeThe term qualified patient-centered
			 medical home or PC–MH means a physician-directed practice
			 that has voluntarily participated in a qualification process to demonstrate it
			 has the capabilities to achieve improvements in the management and coordination
			 of care of eligible beneficiaries, including those with multiple chronic
			 diseases, by incorporating attributes of the care management model.
					(2)Care management
			 modelThe term care
			 management model means a model that uses health information and other
			 physician practice innovations to improve the management and coordination of
			 care provided to patients with one or more chronic illnesses. Attributes of the
			 model include the following:
						(A)Practices advocate for their patients to
			 support the attainment of optimal, patient-centered outcomes that are defined
			 by a care planning process driven by a compassionate, robust partnership
			 between physicians, patients, and the patient’s family.
						(B)Evidence-based
			 medicine and clinical decision-support tools guide decision making.
						(C)Physicians in the
			 practice accept accountability for continuous quality improvement through
			 voluntary engagement in performance measurement and improvement.
						(D)Patients actively
			 participate in decision-making and feedback is sought to ensure patients’
			 expectations are being met.
						(E)Information
			 technology is utilized appropriately to support optimal patient care,
			 performance measurement, patient education, and enhanced communication.
						(F)Practices go
			 through a voluntary recognition process by an appropriate non-governmental
			 entity to demonstrate that they have the capabilities to provide patient
			 centered services consistent with the medical home model.
						(G)Patients and
			 families participate in quality improvement activities at the practice
			 level.
						(3)Patient centered
			 medical home reimbursement methodologyThe patient centered medical home
			 reimbursement methodology is a methodology to reimburse physicians in qualified
			 PC–MH practices based on the value of the services provided by such practices.
			 Such methodology shall include, at a minimum the following:
						(A)Recognition of the value of physician and
			 clinical staff work associated with patient care that falls outside the
			 face-to-face visit, such as the time and effort spent on educating family
			 caregivers and arranging appropriate follow-up services with other health care
			 professionals, such as nurse educators.
						(B)Services
			 associated with coordination of care both within a given practice and between
			 consultants, ancillary providers, and community resources.
						(C)Recognition of
			 expenses that the PC–MH practices will incur to acquire and utilize health
			 information technology, such as clinical decision support tools, patient
			 registries and/or electronic medical records.
						(D)Reimbursement for
			 separately identifiable email and telephonic consultations, either as
			 separately billable services or as part of a global management fee.
						(E)Recognition of the
			 value of physician work associated with remote monitoring of clinical data
			 using technology.
						(F)Allowance for
			 separate fee-for-service payments for face-to-face visits.
						(G)Recognition of
			 case mix differences in the patient population being treated within the
			 practice.
						(H)Recognition and
			 sharing of savings from reduced hospitalizations associated with
			 physician-guided care management in the office setting.
						(I)Allowance for
			 additional payments for achieving measurable and continuous quality
			 improvements.
						(4)Personal
			 physicianThe term
			 personal physician means a physician who practices in a qualified
			 PC–MH and whom the practice has determined has the training to provide first
			 contact, continuous and comprehensive care for the whole person, not limited to
			 a specific disease condition or organ system.
					(5)Eligible
			 beneficiaryThe term
			 eligible beneficiary means a beneficiary enrolled under the
			 Medicaid or SCHIP program or other State resident who selects a primary care or
			 principal care physician in a qualified PC–MH as their personal
			 physician.
					(6)Patient-centered
			 medical home qualificationThe PC–MH qualification is a process
			 whereby an interested practice will voluntarily submit information to an
			 objective external private-sector entity that is recognized and deemed by the
			 state or by the Secretary to make the determination as to whether the practice
			 has the attributes of a qualified PC–MH based on standards the Secretary shall
			 establish.
					(c)Report and
			 evaluationStates shall submit an annual report to the Secretary
			 that describes initiatives it has taken to encourage the provision of care
			 through a patient-centered medical home as described in this section.
				IIIIncreasing
			 Health Care Coverage
			AMedicaid and
			 SCHIP
				301.State option to
			 offer medicaid coverage based on need
					(a)State
			 optionSection 1902(a)(10)(A)(ii) of the
			 Social Security Act (42 U.S.C. 1396a)
			 is amended—
						(1)by striking
			 or at the end of subclause (XVIII);
						(2)by adding
			 or at the end of subclause (XIX); and
						(3)by
			 adding at the end the following:
							
								(XX)who are not
				otherwise eligible for medical assistance under this title and whose income
				does not exceed such income level as the State may establish, expressed as a
				percentage (not to exceed 100) of the income official poverty line (as defined
				by the Office of Management and Budget, and revised annually in accordance with
				section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to
				a family of the size
				involved;
								.
						(b)Increased
			 FMAPSection 1905 of the Social
			 Security Act (42 U.S.C. 1396d) is amended—
						(1)in the first
			 sentence of subsection (b)—
							(A)by striking
			 and (4) and inserting (4); and
							(B)by inserting
			 before the period the following: , and (5) in the case of a State that
			 meets the conditions described in paragraph (1) of subsection (y), the Federal
			 medical assistance percentage shall be equal to the need-based enhanced FMAP
			 described in paragraph (2) of subsection (y); and
							(2)by adding at the
			 end the following:
							
								(y)(1)For purposes of clause
				(5) of the first sentence of subsection (b), the conditions described in this
				subsection are the following:
										(A)The State provides medical assistance
				to individuals described in subsection (a)(10)(A)(ii)(XX).
										(B)The State uses streamlined enrollment
				and outreach measures to all individuals described in subparagraph (A)
				including—
											(i)the same application and retention
				procedures (such as 1-page enrollment forms and enrollment by mail) used by the
				majority of State programs under title XXI during the preceding year;
				and
											(ii)outreach efforts proportional in
				scope and reasonably expected effectiveness to those employed by the State
				during a comparable stage of implementation of the State’s program under title
				XXI.
											(C)The State applies eligibility
				standards and methodologies under this title with respect to individuals
				residing in the State who have not attained age 65 that are not more
				restrictive (as determined under section 1902(a)(10)(C)(i)(III)) than the
				standards and methodologies that applied under this title with respect to such
				individuals as of July 1, 2009.
										(2)(A)For purposes of clause
				(5) of the first sentence of subsection (b), the need-based enhanced FMAP for a
				State for a fiscal year, is equal to the Federal medical assistance percentage
				(as defined in the first sentence of subsection (b)) for the State increased,
				subject to subparagraph (B), by such percentage increase as would compensate
				all States for the additional expenditures that would be incurred by all States
				if the States were to provide medical assistance to all individuals whose
				income does not exceed 100 percent of the income official poverty line (as
				defined by the Office of Management and Budget, and revised annually in
				accordance with section 673(2) of the Omnibus Budget Reconciliation Act of
				1981) applicable to a family of the size involved and who are eligible for such
				assistance only on the basis of section 1902(a)(10)(A)(ii)(XX).
										(B)In the case of a State that provides
				medical assistance to individuals described in section 1902(a)(10)(A)(ii)(XX)
				but limits such assistance to individuals with income at or below a percentage
				of the income official poverty line (as defined by the Office of Management and
				Budget, and revised annually in accordance with section 673(2) of the Omnibus
				Budget Reconciliation Act of 1981) applicable to a family of the size involved
				that is less than 100, the Secretary shall reduce the need-based enhanced FMAP
				otherwise determined for the State under subparagraph (A) by a proportion based
				on the national income distribution of all individuals in all States who are
				(regardless of whether such individuals are enrolled under this title) eligible
				for medical assistance only on the basis of section
				1902(a)(10)(A)(ii)(XX).
										.
						(c)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is
			 amended in the matter preceding paragraph (1)—
						(1)by striking
			 or at the end of clause (xii);
						(2)by adding
			 or at the end of clause (xiii); and
						(3)by inserting after
			 clause (xiii) the following:
							
								(xiv)individuals who are eligible for
				medical assistance on the basis of section
				1902(a)(10)(A)(ii)(XX);
								.
						(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2010, and apply to medical assistance provided on or after that date,
			 without regard to whether final regulations to carry out such amendments have
			 been promulgated by such date.
					302.State option to
			 provide coverage of children under SCHIP in excess of the State’s
			 allotment
					(a)In
			 generalTitle XXI of the
			 Social Security Act (42 U.S.C. 1397aa
			 et seq.), as amended by sections 111(a) and 112 of the Children's Health
			 Insurance Program Reauthorization Act of 2009 (Public Law 111–3), is amended by
			 adding at the end the following:
						
							2113.State option
				to provide coverage of children in excess of the State’s allotment
								(a)State
				optionIn the case of a State that meets the condition described
				in subsection (b), the following shall apply:
									(1)Notwithstanding
				section 2105 and without regard to the State’s allotment under section 2104,
				the Secretary shall pay the State an amount for each quarter equal to the
				enhanced FMAP of expenditures incurred in the quarter that are described in
				section 2105(a)(1).
									(2)The Secretary
				shall reduce the State’s allotment under section 2104, for the first fiscal
				year for which the State amendment described in subsection (b) applies, and for
				each fiscal year thereafter, by an amount equal to the amount that the
				Secretary determines the State would have expended to provide child health
				assistance to targeted low-income children during that fiscal year if that
				State had not elected the State option to provide such assistance in accordance
				with this section.
									(3)Subsections (f)
				and (g) of section 2104 shall not apply to the State’s reduced allotment (after
				the application of paragraph (2)).
									(b)Condition
				describedFor purposes of subsection (a), the condition described
				in this subsection is that the State has made an irrevocable election, through
				a plan amendment, to provide child health assistance to all targeted low-income
				children residing in the State (without regard to date of application for
				assistance) and to cover health services listed in the State plan whenever
				medically
				necessary.
								.
					(b)Effective
			 dateThe amendment made by this section takes effect on October
			 1, 2010, and applies to child health assistance provided on or after that date,
			 without regard to whether final regulations to carry out such amendment have
			 been promulgated by such date.
					BRefundable Tax
			 Credit for Health Insurance Costs of Low-Income Individuals and
			 Families
				311.Credit for
			 health insurance costs of certain low-income individuals
					(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36 the following new section:
						
							36A.Health
				insurance costs of eligible low-income individuals
								(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle for the taxable year an amount
				equal to the applicable percentage of the amount paid by the taxpayer (or on
				behalf of the taxpayer) for coverage of the taxpayer or qualifying family
				members under qualified health insurance for eligible coverage months beginning
				in such taxable year.
								(b)Applicable
				percentageFor purposes of this section—
									(1)In
				generalSubject to paragraph (2), the term applicable
				percentage means the standard Government contribution (determined for
				full-time Federal employees enrolling in coverage for which such contribution
				is not limited by section 8906(b)(1) of title 5, United States Code) for an
				employee enrolled in a health benefits plan under chapter 89 of title 5, United
				States Code, for the calendar year in which the taxable year begins, expressed
				as a percentage of the total premium for such plan.
									(2)Increased
				percentage for certain taxpayers
										(A)In
				generalIn the case of a taxpayer whose adjusted gross income for
				the preceding taxable year does not exceed 150 percent of the poverty level,
				the applicable percentage determined under paragraph (1) shall be increased by
				such percentage points as the Secretary determines will fully compensate such
				an individual for the individual’s limited purchasing power in comparison to
				individuals whose adjusted gross income equals the average adjusted gross
				income for all Federal employees, to the extent that the amount of the
				resulting increase in the credit amount for all such eligible low-income
				individuals for the taxable year is not reasonably expected to exceed the 5
				percentage point dollar amount for that year, as determined under subparagraph
				(B).
										(B)Determination of
				5 percentage point dollar amountFor purposes of subparagraph
				(A), the 5 percentage point dollar amount for any taxable year is the product
				of—
											(i)the total number
				of individuals receiving credits under this section for such year; and
											(ii)the amount equal
				to 5 percent of the average health insurance premium amount to which such
				credits are applied.
											(C)Rule of
				constructionNothing in this paragraph shall be construed to
				prevent the Secretary from establishing more than 1 level of supplemental
				assistance that provides greater assistance to individuals with lower income,
				determined as a percentage of poverty.
										(3)Application of
				FEHBP coverage categories to determination of creditThe
				percentages described in paragraphs (1) and (2) shall be applied to a taxpayer
				consistent with the coverage categories (such as self or family coverage)
				applied with respect to a health benefits plan under chapter 89 of title 5,
				United States Code.
									(c)Maximum premium
				amountThe amount paid for qualified health insurance taken into
				account under subsection (a) for any taxable year shall not exceed an amount
				equal to the capped premium established for the applicable State under section
				404(c)(10) of the Health Coverage,
				Affordability, Responsibility, and Equity Act of 2009 for the
				calendar year in which the such taxable year begins.
								(d)Eligible coverage
				monthFor purposes of this section—
									(1)In
				generalThe term eligible coverage month means any
				month if during such month the taxpayer or a qualifying family member—
										(A)is an eligible
				low-income individual;
										(B)is covered by
				qualified health insurance, the premium for which is paid by the taxpayer (or
				on behalf of the taxpayer);
										(C)does not have
				other specified coverage; and
										(D)is not imprisoned
				under Federal, State, or local authority.
										(2)Joint
				returnsIn the case of a joint return, the requirement of
				paragraph (1)(A) shall be treated as met with respect to any month if at least
				1 spouse satisfies such requirement.
									(e)Eligible
				low-income individualFor purposes of this section—
									(1)In
				generalThe term eligible low-income individual
				means an individual—
										(A)who has not
				attained age 65;
										(B)whose adjusted
				gross income does not exceed 200 percent of the poverty level;
										(C)who is ineligible
				for the medicaid program or the State children’s health insurance program under
				title XIX or XXI of the Social Security
				Act (other than under section 1928 of such Act);
										(D)who has limited
				access to health insurance coverage through the employer of the individual or a
				member of the individual’s family (either because the employer does not offer
				such coverage to the individual or because the employee contribution for such
				coverage would exceed an amount equal to 5 percent of the household income of
				such individual, as determined in accordance with paragraph (2));
										(E)who applies for a
				credit under this section not later than 60 days after receiving notice of
				potential eligibility for such credit, under procedures established by the
				Secretary; and
										(F)who resides in a
				State where the eligibility standards and methodologies applied under the
				medicaid and State children’s health insurance programs with respect to
				individuals residing in the State who have not attained age 65 are not more
				restrictive (as determined under section 1902(a)(10)(C)(i)(III) of the
				Social Security Act) than the
				standards and methodologies that applied under such programs with respect to
				such individuals as of July 1, 2009.
										(2)Determination of
				eligibility
										(A)SCHIP
				agency
											(i)In
				generalThe determination of whether an individual is an eligible
				low-income individual for purposes of this section shall be made by the State
				agency with responsibility for determining the eligibility of individuals for
				assistance under the State children’s health insurance program under title XXI
				of the Social Security Act.
											(ii)Application of
				screen and enroll requirements
												(I)In
				generalThe State agency referred to in clause (i) shall ensure
				that individuals applying for a certificate of eligibility are screened for
				potential eligibility under the medicaid and State children’s health insurance
				programs and that individuals found through screening to be eligible for
				assistance under such a program are enrolled for assistance under the
				appropriate program. To the maximum extent possible pursuant to State options
				under title XIX of the Social Security
				Act, and notwithstanding any otherwise applicable provision of, or
				State plan provision under, such title, screening and enrollment activities
				described in the previous sentence shall use the procedures employed by the
				State children’s health insurance program operated under title XXI of the
				Social Security Act, if such
				procedures differ from those ordinarily employed by the State program operated
				under title XIX of such Act.
												(II)No delay of
				issuance of certificateThe application of the screen and enroll
				requirements of clause (i) shall not delay the issuance of a certificate of
				eligibility to an individual for purposes of this section. The State agency
				referred to in clause (i) shall adopt procedures to ensure that an individual
				issued a certificate of eligibility under this paragraph who is subsequently
				determined to be eligible for the State medicaid program under title XIX of the
				Social Security Act or the State
				children’s health insurance program under XXI of such Act shall be enrolled in
				the appropriate program without an interruption in the individual’s health
				insurance coverage.
												(B)Standards
											(i)In
				generalAn individual is an eligible low-income individual for
				purposes of this section if—
												(I)on the basis of
				the individual’s tax return for the preceding taxable year, the individual
				meets the requirements of paragraph (1)(B), and the individual otherwise
				satisfies the requirements of paragraph (1), or
												(II)the individual is
				determined to satisfy the requirements of paragraph (1) after the application
				of the same eligibility methodologies as would apply for purposes of
				determining the eligibility of an individual for assistance under the State
				children’s health insurance program under title XXI of the
				Social Security Act.
												(ii)Application of
				schip income determination methodologiesFor purposes of clause
				(i)(II), determinations of income levels shall be made using the methodologies
				described in that clause, to the extent such methodologies for ascertaining
				household income differ from any otherwise applicable method for determining
				adjusted gross income or the definition of adjusted gross income.
											(C)Certificate of
				eligibility
											(i)In
				generalAn individual who is determined to be an eligible
				low-income individual shall be issued a certificate of eligibility by the State
				agency referred to in subparagraph (A).
											(ii)Certificate
				amountSuch certificate shall indicate the applicable percentage
				of the amount paid for coverage under qualified health insurance that the
				individual is eligible for under this section (including any supplemental
				assistance which the individual may be eligible for under subsection (b)(2),
				unless the individual elects to not receive such supplemental
				assistance).
											(iii)12-month period
				of issueThe certificate of eligibility shall apply for a
				12-month period from the date of issue, notwithstanding any changes in
				household circumstances following the individual’s application for a credit
				under this section or supplemental assistance.
											(D)Supplemental
				assistanceThe State agency described in subparagraph (A) shall
				determine an individual’s eligibility for supplemental assistance under
				subsection (b)(2) based on the methodologies referred to in subparagraph
				(B)(ii).
										(f)Qualifying
				family memberFor purposes of this section—
									(1)In
				generalThe term qualifying family member means the
				taxpayer’s spouse and any dependent of the taxpayer. Such term does not include
				any individual who is not an eligible low-income individual under subsection
				(e)(1).
									(2)Special
				dependency test in case of divorced parents, etcIf paragraph (2)
				of section 152(e) applies to any child with respect to any calendar year, in
				the case of any taxable year beginning in such calendar year, such child shall
				be treated as described in paragraph (1)(B) with respect to the custodial
				parent (within the meaning of section 152(e)(3)) and not with respect to the
				noncustodial parent.
									(g)Qualified health
				insuranceFor purposes of this section—
									(1)In
				generalThe term qualified health insurance means
				any of the following:
										(A)Coverage under an
				insurance plan participating in a purchasing pool established pursuant to
				section 403 of the Health Coverage,
				Affordability, Responsibility, and Equity Act of 2009.
										(B)Coverage under
				individual health insurance pursuant to section 412 of such Act.
										(C)Coverage, pursuant
				to section 413 of such Act, under the medicaid program or the State children’s
				health insurance program if 1 or more family members qualifies for coverage
				under such program.
										(D)Coverage, pursuant
				to section 414 of such Act, under an employer-sponsored insurance plan,
				including—
											(i)coverage under a
				COBRA continuation provision (as defined in section 9832(d)(1));
											(ii)State-based
				continuation coverage provided under a State law that requires such
				coverage;
											(iii)coverage
				voluntarily offered by a former employer of the individual or family member;
				or
											(iv)coverage under a
				group health plan that is available through the employment of the individual or
				a family member.
											(2)ExceptionThe
				term qualified health insurance shall not include—
										(A)a flexible
				spending or similar arrangement; and
										(B)any insurance if
				substantially all of its coverage is of excepted benefits described in section
				9832(c).
										(3)DefinitionsFor
				purposes of this subsection—
										(A)Employer-sponsored
				insurance
											(i)In
				generalThe term employer-sponsored insurance means
				any insurance which covers medical care under any health plan maintained by any
				employer (or former employer) of the taxpayer or the taxpayer’s spouse.
											(ii)Treatment of
				cafeteria plansFor purposes of clause (i), the cost of coverage
				shall be treated as paid or incurred by an employer to the extent the coverage
				is in lieu of a right to receive cash or other qualified benefits under a
				cafeteria plan (as defined in section 125(d)).
											(B)Individual
				health insuranceThe term individual health
				insurance means any insurance which constitutes medical care offered to
				individuals other than in connection with a group health plan and does not
				include Federal- or State-based health insurance coverage.
										(h)Other specified
				coverageFor purposes of this section, an individual has other
				specified coverage for any month if, as of the first day of such month—
									(1)Coverage under
				medicareSuch individual is entitled to benefits under part A of
				title XVIII of the Social Security Act
				or is enrolled under part B of such title.
									(2)Certain other
				coverageSuch individual—
										(A)is enrolled in a
				health benefits plan under chapter 89 of title 5, United States Code; or
										(B)is entitled to
				receive benefits under chapter 55 of title 10, United States Code.
										(i)Federal poverty
				level; poverty level; povertyFor purposes of this section, the
				terms Federal poverty level, poverty level, and
				poverty mean the income official poverty line (as defined by the
				Office of Management and Budget, and revised annually in accordance with
				section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to
				a family of the size involved.
								(j)Special
				Rules
									(1)Coordination
				with advance payments of creditWith respect to any taxable year,
				the amount which would (but for this subsection) be allowed as a credit to the
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7527A for months
				beginning in such taxable year.
									(2)Coordination
				with other deductions and creditsAmounts taken into account
				under subsection (a) shall not be taken into account in determining any
				deduction allowed under section 162(l) or 213. The amount of any credit
				otherwise allowed under this section shall be reduced by the amount of any
				credit allowed under section 35.
									(3)Health savings
				account distributionsAmounts distributed from a health savings
				account (as defined in section 223(d)) or an Archer MSA (as defined in section
				220(d)) shall not be taken into account under subsection (a).
									(4)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
									(5)Both spouses
				eligible low-income individualsThe spouse of the taxpayer shall
				not be treated as a qualifying family member for purposes of subsection (a),
				if—
										(A)the taxpayer is
				married at the close of the taxable year;
										(B)the taxpayer and
				the taxpayer’s spouse are both eligible low-income individuals during the
				taxable year; and
										(C)the taxpayer files
				a separate return for the taxable year.
										(6)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this section.
									(7)Insurance which
				covers other individualsFor purposes of this section, rules
				similar to the rules of section 213(d)(6) shall apply with respect to any
				contract for qualified health insurance under which amounts are payable for
				coverage of an individual other than the taxpayer and qualifying family
				members.
									(8)Treatment of
				paymentsFor purposes of this section:
										(A)Payments by
				SecretaryAny payment made by the Secretary on behalf of any
				individual under section 7527A (relating to advance payment of credit for
				health insurance costs of eligible low-income individuals) shall be treated as
				having been made by the taxpayer (or on behalf of the taxpayer) on the first
				day of the month for which such payment was made.
										(B)Payments by
				taxpayerAny payment made by the taxpayer (or on behalf of the
				taxpayer) for eligible coverage months shall be treated as having been so made
				on the first day of the month for which such payment was made.
										(9)Regulations
										(A)In
				generalThe Secretary, in consultation with the Secretary of
				Health and Human Services, shall administer the credit allowed under this
				section and shall prescribe such regulations and other guidance as may be
				necessary or appropriate to carry out this section, section 6050W, and section
				7527A.
										(B)Eligibility
				determinationsSuch regulations shall include such standards as
				the Secretary of Health and Human Services may specify with respect to the
				requirements for eligibility determinations under subsection (e)(2).
										(C)Measures to
				combat fraud and abuseSuch regulations shall include appropriate
				procedures to deter, detect, and penalize fraudulent efforts to obtain a credit
				under this section by individuals, providers of qualified health insurance, and
				others.
										.
					(b)Conforming
			 amendments
						(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36A, after 36,.
						(2)The table of
			 sections for subpart C of part IV of chapter 1 of the Internal Revenue Code of
			 1986 is amended by inserting after the item relating to section 36 the
			 following new item:
							
								
									Sec. 36A. Health insurance costs of eligible low-income
				individuals.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					(d)Reimbursement
			 for administrative costs incurred in determining eligibility for
			 credit
						(1)In
			 generalThe Secretary of Health and Human Services shall
			 reimburse States for the reasonable administrative costs incurred in making
			 eligibility determinations in accordance with section 36A(e) of the Internal
			 Revenue Code of 1986 (as added by subsection (a)). Such reimbursement shall not
			 apply to State costs required under the medicaid or State children’s health
			 insurance programs.
						(2)ApplicationA
			 State desiring reimbursement under this subsection shall submit an application
			 to the Secretary of Health and Human Services in such manner, at such time, and
			 containing such information as the Secretary may require.
						(3)AppropriationOut
			 of any money in the Treasury of the United States not otherwise appropriated,
			 there are appropriated such sums as may be necessary to carry out this
			 subsection.
						312.Advance payment
			 of credit for health insurance costs of eligible low-income
			 individuals
					(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by inserting after section 7527 the
			 following new section:
						
							7527A.Advance
				payment of credit for health insurance costs of eligible low-income
				individuals
								(a)General
				ruleNot later than August 1, 2011, the Secretary shall establish
				a program for making payments on behalf of certified individuals to providers
				of qualified health insurance (as defined in section 36A(g)) for such
				individuals.
								(b)Limitation on
				advance payments during any taxable yearThe Secretary may make
				payments under subsection (a) only to the extent that the total amount of such
				payments made on behalf of any individual during the taxable year is not
				reasonably expected to exceed the applicable percentage (as defined in section
				36A(b)) of the amount paid by the taxpayer (or on behalf of the taxpayer) for
				coverage of the taxpayer and qualifying family members under qualified health
				insurance for eligible coverage months beginning in the taxable year.
								(c)Certified
				individualFor purposes of this section, the term certified
				individual means any individual for whom a health coverage eligibility
				certificate is in effect.
								(d)Health coverage
				eligibility certificateFor purposes of this section, the term
				health coverage eligibility certificate means any written
				statement that an individual is an eligible low-income individual (as defined
				in section 36A(e)) if such statement provides such information as the Secretary
				may require for purposes of this section and is issued by the State agency
				responsible for administering the State children’s health insurance program
				under title XXI of the Social Security
				Act.
								.
					(b)Disclosure of
			 return information for purposes of carrying out a program for advance payment
			 of credit for health insurance costs of eligible low-income
			 individuals
						(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 (relating to disclosure of returns and return information for
			 purposes other than tax administration) is amended by adding at the end the
			 following new paragraph:
							
								(21)Disclosure of
				return information for purposes of carrying out a program for advance payment
				of credit for health insurance costs of eligible low-income
				individualsThe Secretary may disclose to providers of health
				insurance for any certified individual (as defined in section 7527A(c)) return
				information with respect to such certified individual only to the extent
				necessary to carry out the program established by section 7527A (relating to
				advance payment of credit for health insurance costs of eligible low-income
				individuals).
								.
						(2)Procedures and
			 recordkeeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (20) each place
			 it appears and inserting (20), or (21).
						(3)Unauthorized
			 inspection or disclosure of returns or return informationSection
			 7213(a)(2) of such Code is amended by striking or (20) and
			 inserting (20), or (21).
						(c)Information
			 reporting
						(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 (relating to information concerning
			 transactions with other persons) is amended by inserting after section 6050W
			 the following new section:
							
								6050X.Returns
				relating to credit for health insurance costs of eligible low-income
				individuals
									(a)Requirement of
				reportingEvery person who is entitled to receive payments for
				any month of any calendar year under section 7527A (relating to advance payment
				of credit for health insurance costs of eligible low-income individuals) with
				respect to any certified individual (as defined in section 7527A(c)) shall, at
				such time as the Secretary may prescribe, make the return described in
				subsection (b) with respect to each such individual.
									(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
										(1)is in such form as
				the Secretary may prescribe; and
										(2)contains—
											(A)the name, address,
				and TIN of each individual referred to in subsection (a);
											(B)the number of
				months for which amounts were entitled to be received with respect to such
				individual under section 7527A (relating to advance payment of credit for
				health insurance costs of eligible low-income individuals);
											(C)the amount
				entitled to be received for each such month; and
											(D)such other
				information as the Secretary may prescribe.
											(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required to be set forth in
				such return a written statement showing—
										(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person; and
										(2)the information
				required to be shown on the return with respect to such individual.
										The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be
				made..
						(2)Assessable
			 penalties
							(A)Subparagraph (B) of
			 section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking or at the end of clause (xxii), by striking ,
			 and at the end of clause (xxiii) and inserting , or, and
			 by adding at the end the following new clause:
								
									(xxiv)section 6050X
				(relating to returns relating to credit for health insurance costs of eligible
				low-income individuals),
				and
									.
							(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (EE), by striking the period at the end of subparagraph
			 (FF) and inserting , or, and by adding after subparagraph (FF)
			 the following new subparagraph:
								
									(GG)section 6050X (relating to returns
				relating to credit for health insurance costs of eligible low-income
				individuals).
									.
							(d)Clerical
			 amendments
						(1)Advance
			 paymentThe table of sections for chapter 77 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 7527 the following new item:
							
								
									Sec. 7527A. Advance payment of credit for health insurance
				costs of eligible low-income
				individuals.
								
								.
						(2)Information
			 reportingThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050W the following new item:
							
								
									Sec. 6050X. Returns relating to credit for health insurance
				costs of eligible low-income
				individuals.
								
								.
						(e)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2012.
					IVImproving Access
			 to Health Plans
			401.DefinitionsIn this title:
				(1)Eligible
			 individualThe term eligible individual means an
			 individual with respect to whom a tax credit is allowed under section 36A of
			 the Internal Revenue Code of 1986 (as added by section 311).
				(2)EmployerThe
			 term employer includes a not-for-profit employer.
				(3)Participating
			 insurerThe term participating insurer means an
			 entity with a contract under section 405(a).
				(4)Private group
			 health insurance planThe term private group health
			 insurance plan means a plan offered by a participating insurer that
			 provides health benefits coverage to eligible individuals and that meets the
			 requirements of this title.
				(5)Purchasing pool
			 operatorThe term purchasing pool operator means the
			 entity designated by the State under section 404.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(7)Small
			 employerThe term small employer means an employer
			 with not less than 2 and not more than 100 employees.
				402.Establishment
			 of health insurance purchasing poolsThere is established a program under which
			 the Secretary shall ensure that each eligible individual has the opportunity to
			 enroll, through a purchasing pool operator, in a private group health insurance
			 plan offered by a participating insurer under this title.
			403.Purchasing
			 pools
				(a)Establishment of
			 purchasing poolsEach State participating in the program under
			 this title shall establish a purchasing pool that is available to each eligible
			 individual who resides in the State.
				(b)Types of
			 purchasing pools
					(1)In
			 generalA purchasing pool established under subsection (a) shall
			 be 1 of the following:
						(A)A statewide
			 purchasing pool operated by the State.
						(B)A statewide
			 purchasing pool operated on behalf of the State by the Director of the Office
			 of Personnel Management, or the designee of such Director.
						(2)OPM operated
			 poolIn the case of a statewide purchasing pool described in
			 paragraph (1)(B), the Director of the Office of Personnel Management or the
			 Director’s designee, may limit participating insurers in such pool to those
			 described in section 405(e), except that the Director or such designee shall
			 ensure that additional private group health insurance plans participate in such
			 a pool to the extent necessary to meet the requirements of section
			 404(c)(9).
					(c)State election
			 process
					(1)In
			 generalEach State participating in the program under this title
			 shall notify the Secretary, not later than January 4, 2011, of the type of
			 purchasing pool that applies to residents of the State.
					(2)Default
			 choiceIf a State participating in the program under this title
			 fails to notify the Secretary of the type of purchasing pool elected by the
			 State by the date described in paragraph (1), the State shall be deemed to have
			 elected the type of purchasing pool described in subsection (b)(1)(B).
					(3)Change of
			 electionThe Secretary shall establish procedures under which a
			 State participating in the program under this title may change the election of
			 the type of purchasing pool applicable to residents of the State.
					404.Purchasing pool
			 operators
				(a)DesignationEach
			 State shall designate a purchasing pool operator that shall be responsible for
			 operating the purchasing pool established under section 403(a). A purchasing
			 pool operator may be (or, to have 1 or more of its functions performed, may
			 contract with) a private entity that has entered into a contract with the State
			 if such entity meets requirements established by the Secretary for purposes of
			 the program under this title.
				(b)Operation similar
			 to FEHBPEach purchasing pool operator shall operate the
			 purchasing pool established under section 403(a) in a manner that is similar to
			 the manner in which the Director of the Office of Personnel Management operates
			 the Federal employees’ health benefits program under chapter 89 of title 5,
			 United States Code, including (but not limited to) the performance of the
			 specific functions described in subsection (c).
				(c)Specific
			 functions describedThe specific functions described in this
			 subsection include the following:
					(1)Each purchasing
			 pool operator shall offer one-stop shopping for eligible individuals to enroll
			 for health benefits coverage under private, group health insurance plans
			 offered by participating insurers.
					(2)Each purchasing
			 pool operator shall limit participating insurers to those that meet the
			 conditions for participation described in this title.
					(3)Each purchasing
			 pool operator shall negotiate (or, in the case of a purchasing pool described
			 in section 403(b)(1)(B), shall negotiate or otherwise determine) bids and terms
			 of coverage with insurers.
					(4)Each purchasing
			 pool operator shall provide eligible individuals with comparative information
			 on private group health insurance plans offered by participating
			 insurers.
					(5)Each purchasing
			 pool operator shall assist eligible individuals in enrolling with a private
			 group health insurance plan offered by a participating insurer.
					(6)Each purchasing
			 pool operator shall collect private group health insurance plan premium
			 payments for participating insurers and process such premium payments.
					(7)Each purchasing
			 pool operator shall reconcile from year to year aggregate premium payments and
			 claims costs of private group health insurance plans consistent with practices
			 under the Federal employees’ health benefits program under chapter 89 of title
			 5, United States Code.
					(8)Each purchasing
			 pool operator shall offer customer service to eligible individuals enrolled for
			 health benefits coverage under a private group health insurance plan offered by
			 a participating insurer.
					(9)Each purchasing
			 pool operator shall ensure that each eligible individual has the option of
			 enrolling in either of at least 2 benchmark or benchmark-equivalent plans
			 with—
						(A)a premium at or
			 below a cap established by the pool operator for purposes of this title;
			 and
						(B)coverage of
			 essential services included in the report required under section 501(e)(2),
			 with cost-sharing consistent with such report.
						(10)Each purchasing
			 pool operator shall establish a premium cap for purposes of determining the
			 credit limitation under section 36A(c) of the Internal Revenue Code of 1986, as
			 added by section 311(a). The cap required under this paragraph may not be less
			 than the premium charged to Federal employees by the most highly enrolled
			 health plan under the Federal employees’ health benefits program under chapter
			 89 of title 5, United States Code. If the most highly enrolled plan in that
			 program differs for Federal enrollees in the State and all Federal enrollees
			 nationally in such plan, the minimum permitted premium cap shall be the lower
			 of such premiums.
					405.Contracts with
			 participating insurers
				(a)In
			 generalEach purchasing pool operator shall negotiate and enter
			 into contracts for the provision of health benefits coverage under the program
			 under this title with entities that meet the conditions of participation
			 described in subsection (b) and other applicable requirements of this
			 Act.
				(b)Consumer
			 informationIn carrying out its duty under section 404(c)(4) to
			 inform eligible individuals about private group health plans, the purchasing
			 pool operator shall provide information that meets the requirements of section
			 412(b)(2).
				(c)State
			 licensure
					(1)In
			 generalSubject to paragraph (2), a health plan shall not be a
			 participating insurer unless the plan has a State license to provide State
			 residents with the private group coverage health insurance plans that it offers
			 through the pool.
					(2)ExceptionA
			 pool operator may enter into a contract under subsection (a) to cover pool
			 participants through a health plan without a State license described in
			 paragraph (1) if such plan is offered to Federal employees nationwide and, with
			 respect to such employees, is exempt from State health insurance regulation.
			 Nothing in this paragraph shall be construed to permit coverage of pool
			 participants through such a plan except with groups, contracts, and premium
			 rates that are entirely distinct from those used for individuals covered under
			 the Federal employee’s health benefits program under chapter 89 of title 5,
			 United States Code.
					(d)Additional
			 stop-loss coverage and reinsurancePurchasing pool operators are
			 authorized to encourage participation in the program under this title, improve
			 covered benefits, reduce out-of-pocket cost-sharing, limit premiums, or achieve
			 other objectives of this Act by—
					(1)funding stop-loss
			 coverage above levels otherwise offered in the purchasing pool; or
					(2)providing or
			 subsidizing reinsurance in addition to that provided under section 411.
					(e)Participation of
			 FEHBP plans
					(1)In
			 generalEach entity with a contract under section 8902 of title
			 5, United States Code, shall be a participating insurer unless such entity
			 notifies the Secretary in writing of its intention not to participate in the
			 program under this title prior to such time as is designated by the Secretary
			 so as to allow such decisions to be taken into account with respect to eligible
			 individuals’ choice of a private group health insurance plan under such
			 program. Such participation in the program under this title shall include at
			 least the covered benefits and provider networks available through such an
			 entity and shall not involve greater out-of-pocket cost-sharing than the plan
			 offered by such entity pursuant to its contract under section 8902 of title 5,
			 United States Code.
					(2)No effect on
			 FEHBP coverageThe Director of Office of Personnel Management
			 shall take such steps as are necessary to ensure that each individual enrolled
			 for health benefits coverage under the program under chapter 89 of title 5,
			 United States Code, is not adversely affected by eligible individuals or others
			 enrolled for coverage under the program under this title. Such steps shall
			 include (but need not be limited to) the establishment of separate risk pools,
			 separate contracts with participating insurers, and separately negotiated
			 premiums.
					406.Options for
			 health benefits coverage
				(a)Scope of health
			 benefits coverageThe health benefits coverage provided to an
			 eligible individual under a private group health insurance plan offered by a
			 participating insurer shall consist of any of the following:
					(1)Benchmark
			 coverageHealth benefits coverage that is equivalent to the
			 benefits coverage in a benchmark benefit package described in subsection
			 (b).
					(2)Benchmark-equivalent
			 coverageHealth benefits coverage that meets the following
			 requirements:
						(A)Inclusion of
			 essential servicesThe coverage includes each of the essential
			 services identified by the National Advisory Commission on Expanded Access to
			 Health Care and adopted by Congress under title III.
						(B)Aggregate
			 actuarial value equivalent to benchmark packageThe coverage has
			 an aggregate actuarial value that is equal to or greater than the actuarial
			 value of one of the benchmark benefit packages.
						(3)Alternative
			 coverageAny other health benefits coverage that the Secretary
			 determines, upon application by a State, offers health benefits coverage
			 equivalent to or greater than a plan described in and offered under section
			 8903(1) of title 5, United States Code.
					(b)Benchmark
			 benefit packagesThe benchmark benefit packages are as
			 follows:
					(1)FEHBP-equivalent
			 health benefits coverageThe plan described in and offered under
			 chapter 89 of title 5, United States Code with the highest number of enrollees
			 under such section for the year preceding the year in which the private group
			 health insurance plan is proposed to be offered.
					(2)Public
			 program-equivalent health benefits coverageCoverage provided
			 under the State plan approved under the medicaid program under title XIX of the
			 Social Security Act or the State
			 children’s health insurance program under title XXI of such Act (42 U.S.C. 1396
			 et seq., 1397aa et seq.) (without regard to coverage provided under a waiver of
			 the requirements of either such program).
					(3)Coverage offered
			 through hmoThe health insurance coverage plan that—
						(A)is offered by a
			 health maintenance organization (as defined in section 2791(b)(3) of the
			 Public Health Service Act (42 U.S.C.
			 33gg–91(b)(3))); and
						(B)has the largest
			 insured commercial, nonmedicaid enrollment of covered lives of such coverage
			 plans offered by such a health maintenance organization in the State.
						(4)State employee
			 coverageThe health insurance plan that is offered to State
			 employees and has the largest enrollment of covered lives of any such
			 plan.
					(5)Application of
			 benchmark standardsA private group health plan offers benchmark
			 benefits if, with respect to a benchmark plan described in paragraph (1), (2),
			 (3), or (4), the private group health plan covers all items and services
			 offered by the benchmark plan, with out-of-pocket cost-sharing for such items
			 and services that is not greater than under the benchmark plan. Nothing in this
			 title shall be construed to forbid a private group health plan from offering
			 additional items and services not covered by such a benchmark plan or reducing
			 out-of-pocket cost-sharing below levels applicable under such plan.
					407.Enrollment
			 process for eligible individuals
				(a)In
			 generalThe Secretary shall establish a process through which an
			 eligible individual—
					(1)may make an annual
			 election to enroll in any private group health insurance plan offered by a
			 participating insurer that has been awarded a contract under section 405(a) and
			 serves the geographic area in which the individual resides, provided that such
			 insurer’s geographic area of service and guaranteed issuance under this section
			 is conterminous with, or includes all of, a geographic area served pursuant to
			 an entity’s contact under section 8902 of title 5, United States Code;
			 and
					(2)may make an annual
			 election to change the election under this clause.
					(b)RulesIn
			 establishing the process under subsection (a), the Secretary shall use rules
			 similar to the rules for enrollment, disenrollment, and termination of
			 enrollment under the Federal employees health benefits program under chapter 89
			 of title 5, United States Code, including the application of the guaranteed
			 issuance provision described in subsection (c).
				(c)Guaranteed
			 issuanceAn eligible individual who is eligible to enroll for
			 health benefits coverage under a private group health insurance plan that has
			 been awarded a contract under section 405(a) at a time during which elections
			 are accepted under this title with respect to the plan shall not be denied
			 enrollment based on any health status-related factor (described in section
			 2702(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300gg–1(a)(1))) or any other factor.
				408.Plan
			 premiums
				(a)In
			 generalEach purchasing pool operator shall negotiate (or, in the
			 case of a purchasing pool operated pursuant to section 403(b)(1)(B), shall
			 otherwise determine) a premium for each private group health insurance plan
			 offered by a participating insurer.
				(b)Permitted profit
			 margins
					(1)In
			 generalEach premium negotiated under subsection (a) may not
			 permit a profit margin that exceeds the applicable percentage (as defined in
			 paragraph (2)).
					(2)Applicable
			 percentage definedIn this subsection, the term applicable
			 percentage means—
						(A)for the first 3
			 years that a purchasing pool is operated, 2 percent;
						(B)for any subsequent
			 year, the percentage determined by the purchasing pool operator, which may not
			 be—
							(i)less
			 than the profit margin permitted under the Federal employees health benefits
			 program under chapter 89 of title 5, United States Code; or
							(ii)more than a
			 multiple, established by the Secretary for purposes of this subsection, of
			 profit margins permitted under such program.
							409.Enrollee
			 premium share
				(a)In
			 generalA participating insurer offering a private group health
			 insurance plan that has been awarded a contract under section 405(a) in which
			 the eligible individual is enrolled may not deny, limit, or condition the
			 coverage (including out-of-pocket cost-sharing) or provision of health benefits
			 coverage or vary or increase the enrollee premium share under the plan based on
			 any health status-related factor described in section 2702(a)(1) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–1(a)(1)) or any other factor.
				(b)Risk-adjusted
			 plan payments and premiums charged to enrollees
					(1)In
			 generalFor each private group health insurance plan operated by
			 a participating insurer, the pool operator shall adjust premium payments to
			 compensate for the difference in health risk factors between plan enrollees and
			 State residents as a whole (including residents who are not eligible
			 individuals). Such adjustments shall employ risk-adjustment mechanisms
			 promulgated by the Secretary.
					(2)Additional
			 adjustmentsThe pool operator shall also provide additional
			 adjustments to premium payments that compensate participating insurers for the
			 cost of keeping out-of-pocket cost-sharing amounts consistent with section
			 404(c)(9)(B).
					(3)Enrollee premium
			 costsThe adjustments described in this subsection shall not
			 affect enrollee premium shares, which shall be based on the premium that would
			 be charged for enrollees with health risk factors for State residents as a
			 whole (as described in paragraph (1)), without taking into account cost-sharing
			 adjustments under section 404(c)(9)(B).
					(c)Amount of
			 premiumThe amount of the enrollee premium share shall be equal
			 to premium amounts (if any) above the applicable cap set pursuant to section
			 404(c)(10), plus 100 percent of the remainder minus the applicable percentage
			 (as defined in section 36A(b) of the Internal Revenue Code of 1986, as added by
			 section 311).
				410.Payments to
			 purchasing pool operators and payments to participating insurersThe Secretary shall establish procedures for
			 making payments to each purchasing pool operator as follows:
				(1)Risk-adjustment
			 paymentThe Secretary shall pay each purchasing pool operator for
			 the net costs of risk-adjusted payments to plans under section 409(b), to the
			 extent the sum of upward adjustments exceeds the sum of downward adjustments
			 for the pool operator.
				(2)Stop-loss and
			 reinsurance payments
					(A)In
			 generalThe Secretary shall pay each purchasing pool operator for
			 the applicable percentage (as defined in subparagraph (B)) of—
						(i)the
			 costs of any stop-loss coverage funded by the purchasing pool operator under
			 section 405(d)(1); and
						(ii)any
			 reinsurance provided in accordance with section 405(d)(2).
						(B)Applicable
			 percentage definedIn this paragraph, the term applicable
			 percentage means—
						(i)for
			 the first 3 years that a purchasing pool is operated, 100 percent;
						(ii)for
			 the next 2 years that such purchasing pool is operated, 50 percent; and
						(iii)for any
			 subsequent year, 0 percent.
						(3)Payments
			 necessary to keep cost-sharing within applicable limitsThe
			 Secretary shall make payments to purchasing pool operators to reimburse
			 purchasing pool operators for the amount paid by such operators to
			 participating insurers necessary to keep out-of-pocket cost-sharing for
			 individuals with limited ability to pay within applicable limits.
				(4)Payment for
			 administrative costsThe Secretary shall make payments to each
			 purchasing pool operator for necessary pool administrative expenses.
				(5)Payments to
			 OPMIn the case of a purchasing pool described in section
			 403(b)(1)(B), payments under this section shall be made to the Director of the
			 Office of Personnel Management.
				411.State-based
			 reinsurance programs
				(a)EstablishmentThe
			 Secretary shall establish standards for State-based reinsurance programs for
			 eligible individuals to guard against adverse selection and to improve the
			 functioning of the individual health insurance market.
				(b)Grants for
			 statewide reinsurance programs
					(1)In
			 generalThe Secretary may award grants to States for the
			 reasonable costs incurred in providing reinsurance under this section,
			 consistent with standards developed by the Secretary, for coverage offered in
			 the individual health insurance market and through State-based purchasing pools
			 described in section 403.
					(2)LimitationSuch
			 grants may not pay for reinsurance extending beyond individuals in the top 3
			 percent of the national health care spending distribution, as determined by the
			 Secretary.
					(3)ApplicationA
			 State desiring a grant under this section shall submit an application to the
			 Secretary in such manner, at such time, and containing such information as the
			 Secretary may require.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for making grants under this
			 section.
					412.Coverage under
			 individual health insurance
				(a)In
			 generalEligible individuals may use credits allowed under the
			 Internal Revenue Code of 1986 (including supplemental assistance provided under
			 such Code) for the purchase of health insurance coverage to enroll in
			 State-licensed individual health insurance meeting the conditions of
			 participation described in subsection (b).
				(b)Conditions of
			 participationThe Secretary shall promulgate regulations that
			 establish the terms and conditions under which an entity may participate in the
			 program under this section and that include the following:
					(1)Plan
			 marketingConditions of participation for plans in the individual
			 market (as developed by the Secretary) that—
						(A)ensure that
			 consumers receive the consumer information described in paragraph (2) before
			 selecting a plan; and
						(B)detect, deter, and
			 penalize marketing fraud by entities offering or purporting to offer individual
			 insurance.
						(2)Consumer
			 informationRequirements for each entity offering individual
			 insurance to provide eligible individuals with information in a uniform and
			 easily comprehensible manner that allows for informed comparisons by eligible
			 individuals and that includes information regarding the health benefits
			 coverage, costs, provider networks, quality, the amount and proportion of
			 health insurance premium payments that go directly to patient care, and the
			 plan’s coverage rules (including amount, duration, and scope limits) and
			 out-of-pocket cost-sharing (both inside and outside plan networks) for each
			 essential service recommended by the National Advisory Commission on Expanded
			 Access to Health Care and adopted by Congress under title III (which shall be
			 prominently identified as an essential service, including by reference to the
			 Commission recommendation denoting the service as essential). To the maximum
			 extent feasible, such requirements shall specify that the content and
			 presentation of the information shall be provided in the same manner as similar
			 information is presented to enrollees in the Federal employees health benefits
			 program under chapter 89 of title 5, United States Code.
					(3)Other
			 conditions, including the elimination of barriers to affordable
			 coverage
						(A)In
			 generalRequirements for each entity offering individual
			 insurance to abide by conditions of participation that the Secretary believes
			 are reasonable and appropriate measures to address barriers to affordable
			 health insurance coverage.
						(B)Specific
			 conditionsThe requirements developed by the Secretary under
			 subparagraph (A) shall include (but need not be limited to)—
							(i)guaranteed
			 renewability, without premium increases based on changed individual risk;
			 and
							(ii)limits on risk
			 rating.
							(4)Rule of
			 constructionNothing in this section shall be construed to
			 authorize the Secretary to impose any requirements on individual insurance,
			 except with respect to eligible individuals purchasing individual insurance
			 using advance payment of a tax credit provided under section 36A of the
			 Internal Revenue Code of 1986.
					413.Use of premium
			 subsidies to unify family coverage with members enrolled in medicaid and
			 SCHIPNotwithstanding any
			 other provision of law, the Secretary shall establish procedures under which,
			 in the case of a family with 1 or more members enrolled in with a managed care
			 entity under the State medicaid program under title XIX of the
			 Social Security Act or the State
			 children’s health insurance program under title XXI of such Act (42 U.S.C. 1396
			 et seq., 1397aa et seq.) and 1 or more members who are an eligible individual
			 under this title, the family shall have the option to enroll all family members
			 with the managed care entity under either or both such State programs. The
			 procedures established by the Secretary shall provide that premiums charged to
			 eligible individuals for enrollment with such an entity shall be based on the
			 capitated payments established for adults or children, excluding adults and
			 children who are known to be pregnant, blind, disabled, or (in the case of
			 adults) elderly, under the applicable State program (except that, in the case
			 of an eligible individual known to be pregnant, premiums shall reflect
			 capitated payments established under such State program for individuals known
			 to be pregnant) plus reasonable administrative costs.
			414.Coverage
			 through employer-sponsored health insurance
				(a)In
			 generalEligible individuals may use credits allowed under the
			 Internal Revenue Code of 1986 and supplemental assistance to enroll in coverage
			 offered by eligible employers.
				(b)Eligible
			 employersFor purposes of this section, the term eligible
			 employers includes the following:
					(1)The current
			 employer of the eligible individual or a member of such individual’s
			 family.
					(2)A
			 former employer required to offer coverage of the eligible individual under a
			 COBRA continuation provision (as defined in section 9832(d)(1) of the Internal
			 Revenue Code) or a State law requiring continuation coverage.
					(3)A
			 former employer voluntarily offering coverage of the eligible
			 individual.
					(c)Application of
			 disregard of preexisting conditions exclusionsNotwithstanding
			 any other provision of law, in the case of an individual who experiences a
			 qualifying event (as defined in section 603 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1163)) and who, not later than 6 months after such
			 event, is determined to be an eligible individual under this title, the same
			 rules with respect to preexisting conditions as apply to a nonelecting
			 TAA-eligible individual under section 605(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1165(b)) shall apply with respect to such
			 individual, regardless of which type of qualified coverage the individual
			 purchases.
				(d)Extension of
			 COBRA election periodNotwithstanding any other provision of law,
			 in the case of an individual who experiences a qualifying event (as defined in
			 section 603 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1163)) and who, not later than 6
			 months after such event, is determined to be an eligible individual under this
			 title, the same rules with respect to the temporary extension of a COBRA
			 election period as apply to a nonelecting TAA-eligible individual under section
			 605(b) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1165(b)) shall apply with respect to
			 such individual.
				(e)Current employer
			 coverageIf an eligible individual uses the credits allowed under
			 the Internal Revenue Code of 1986 and supplemental assistance to purchase
			 coverage from an employer described in subsection (b), such credits and
			 assistance shall apply as a percentage, not of the total premium amount for the
			 eligible individual, but of the employee’s or former employee’s share of
			 premium payments.
				415.Participation by
			 small employers
				(a)In
			 generalNotwithstanding any other provision of this title, the
			 Secretary shall establish procedures under which, during annual open enrollment
			 periods, a small employer shall have the option of purchasing group coverage
			 for employees and dependents of employees, including individuals who are not
			 otherwise eligible individuals under this title, through a purchasing pool
			 established under section 403(a).
				(b)Conditions of
			 participation
					(1)In
			 generalExcept as otherwise provided in this subsection, the same
			 requirements that apply with respect to participating insurers covering
			 eligible low-income individuals under section 403 shall apply with respect to
			 coverage offered by such insurers through a small employer.
					(2)Risk
			 adjustment
						(A)Increased
			 paymentsIf employees of a small employer who are not otherwise
			 eligible individuals under this title enroll in a private group health
			 insurance plan under this title and have a collective risk level that exceeds
			 the statewide average (as determined pursuant to risk adjustment mechanisms
			 developed by the Secretary consistent with section 409(b)(1)), the Secretary
			 (through a pool operator) shall provide participating insurers with such small
			 employer enrollment bonus payments as are necessary to compensate the insurers
			 for such increased risk. The premium charged to enrollees under this section
			 shall be the same premium that is the basis of premium charges to enrollees who
			 are eligible low-income individuals.
						(B)Reduced
			 paymentsA pool operator shall reduce payments to any plan with a
			 risk level that falls below the statewide average (as so determined).
						(3)Administrative
			 guidelinesThe Secretary shall develop guidelines for pool
			 operators to use in serving small employers, which shall be modeled after
			 existing, successful, longstanding small business purchasing cooperatives, and
			 shall include administratively simple methods for small employers and licensed
			 insurance brokers to participate in the program established under this
			 title.
					(c)Information
			 campaign
					(1)In
			 generalThe pool operator for a State shall establish and
			 conduct, directly or through 1 or more public or private entities (which may
			 include licensed insurance brokers), a health insurance information program to
			 inform small employers about health coverage for employees.
					(2)RequirementsThe
			 program established under paragraph (1) shall educate small employers with
			 respect to matters that include (but are not limited to) the following:
						(A)The benefits of
			 providing health insurance to employees, including tax benefits to both the
			 employer and employees, increased productivity, and decreased employee
			 turnover.
						(B)The rights of
			 small employers under Federal and State health insurance reform laws.
						(C)Options for
			 purchasing coverage, including (but not limited to) through the State’s
			 purchasing pool operated pursuant to section 403.
						(d)Grants To help
			 State-based pools promote small business coverage
					(1)In
			 generalThe Secretary may award grants to a pool operator for the
			 following:
						(A)The net costs of
			 risk-adjusted payments under paragraph (b)(2), to the extent the sum of upward
			 adjustments exceeds the sum of downward adjustments for the pool
			 operator.
						(B)The reasonable
			 cost of the information campaign under subsection (c).
						(C)The pool
			 operator’s reasonable administrative costs to implement this section.
						(2)LimitationThis
			 section shall not apply to a State’s pool unless sufficient grant funds have
			 been received under this subsection to implement this section on a fiscally
			 sound basis and such receipt is certified by the pool operator.
					(3)ApplicationA
			 pool operator desiring a grant under this section shall submit an application
			 to the Secretary in such manner, at such time, and containing such information
			 as the Secretary may require.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for making grants under this
			 subsection.
					416.ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 containing recommendations for such legislative and administrative changes as
			 the Secretary determines are appropriate to permit affinity groups related for
			 reasons other than a common employer to participate in purchasing pools
			 established under section 403.
			417.Authorization
			 of appropriations
				(a)In
			 generalThere are authorized to be appropriated, such sums as may
			 be necessary to carry out this title for fiscal year 2012 and each fiscal year
			 thereafter.
				(b)Rule of
			 constructionAmounts appropriated in accordance with subsection
			 (a) shall be in addition to other amounts appropriated directly under this
			 title and nothing in subsection (a) shall be construed to relieve the Secretary
			 of mandatory payment obligations required under this title.
				VNational Advisory
			 Commission on Expanded Access to Health Care
			501.National
			 Advisory Commission on Expanded Access to Health Care
				(a)EstablishmentNot
			 later than October 1, 2009, the Secretary of Health and Human Services
			 (referred to in this section as the Secretary), shall establish
			 an entity to be known as the National Advisory Commission on Expanded Access to
			 Health Care (referred to in this section as the
			 Commission).
				(b)Appointment of
			 members
					(1)In
			 generalNot later than 45 days after the date of enactment of
			 this Act, the House and Senate majority and minority leaders shall each appoint
			 4 members of the Commission and the Secretary shall appoint 1 member.
					(2)CriteriaMembers
			 of the Commission shall include representatives of the following:
						(A)Consumers of
			 health insurance.
						(B)Health care
			 professionals.
						(C)State
			 officials.
						(D)Economists.
						(E)Health care
			 providers.
						(F)Experts on health
			 insurance.
						(G)Experts on
			 expanding health care to individuals who are uninsured.
						(3)ChairpersonAt
			 the first meeting of the Commission, the Commission shall select a Chairperson
			 from among its members.
					(c)Meetings
					(1)In
			 generalAfter the initial meeting of the Commission which shall
			 be called by the Secretary, the Commission shall meet at the call of the
			 Chairperson.
					(2)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(3)Supermajority
			 voting requirementTo approve a report required under paragraph
			 (2) or (3) of subsection (e), at least 60 percent of the membership of the
			 Commission must vote in favor of such a report.
					(d)DutiesThe
			 Commission shall—
					(1)assess the
			 effectiveness of programs designed to expand health care coverage or make
			 health care coverage affordable to the otherwise uninsured individuals through
			 identifying the accomplishments and needed improvements of each program;
					(2)make
			 recommendations about benefits and cost-sharing to be included in health care
			 coverage for various groups, taking into account—
						(A)the special health
			 care needs of children and individuals with disabilities;
						(B)the different
			 ability of various populations to pay out-of-pocket costs for services;
						(C)incentives for
			 efficiency and cost-control; and
						(D)preventative care,
			 disease management services, and other factors;
						(3)recommend
			 mechanisms to discourage individuals and employers from voluntarily opting out
			 of health insurance coverage;
					(4)recommend
			 mechanisms to expand health care coverage to uninsured individuals with incomes
			 above 200 percent of the official income poverty line (as defined by the Office
			 of Management and Budget, and revised annually in accordance with section
			 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family
			 of the size involved;
					(5)recommend
			 automatic enrollment and retention procedures and other measures to increase
			 health care coverage among those eligible for assistance;
					(6)review the roles,
			 responsibilities, and relationship between Federal and State agencies with
			 respect to health care coverage and recommend improvements; and
					(7)analyze the size,
			 effectiveness, and efficiency of current tax and other subsidies for health
			 care coverage and recommend improvements.
					(e)Reports
					(1)Annual
			 reportThe Commission shall submit annual reports to the
			 President and Congress addressing the matters identified in subsection
			 (d).
					(2)Biennial
			 report
						(A)In
			 generalThe Commission shall submit biennial reports to the
			 President and Congress, which shall contain—
							(i)recommendations
			 concerning essential benefits and maximum out-of-pocket cost-sharing (for the
			 general population and for individuals with limited ability to pay, which shall
			 not exceed the out-of-pocket cost-sharing permitted under section 2103(e) of
			 the Social Security Act (42 U.S.C.
			 1397cc(e))) for the coverage options described in title IV; and
							(ii)proposed
			 legislative language to implement such recommendations.
							(B)Congressional
			 actionThe legislative language proposed under subparagraph
			 (A)(ii) shall proceed to immediate consideration on the floor of the House of
			 Representatives and the Senate and shall be approved or rejected, without
			 amendment, using procedures employed for recommendations of military base
			 closing commissions.
						(3)Commission
			 reportNo later than January 15, 2013, the Commission shall
			 submit a report to the President and Congress, which shall include—
						(A)recommendations on
			 policies to provide health care coverage to uninsured individuals with incomes
			 above 200 percent of the official income poverty line (as defined by the Office
			 of Management and Budget, and revised annually in accordance with section
			 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family
			 of the size involved;
						(B)recommendations on
			 changes to policies enacted under this Act; and
						(C)proposed
			 legislative language to implement such recommendations.
						(f)Administration
					(1)Powers
						(A)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this section.
						(B)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this section. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
						(C)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(D)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
						(2)CompensationWhile
			 serving on the business of the Commission (including travel time), a member of
			 the Commission shall be entitled to compensation at the per diem equivalent of
			 the rate provided for level IV of the Executive Schedule under section 5315 of
			 title 5, United States Code, and while so serving away from home and the
			 member’s regular place of business, a member may be allowed travel expenses, as
			 authorized by the chairperson of the Commission. All members of the Commission
			 who are officers or employees of the United States shall serve without
			 compensation in addition to that received for their services as officers or
			 employees of the United States.
					(3)Staff
						(A)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(B)Staff
			 compensationThe Chairperson of the Commission may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under section
			 5316 of such title.
						(C)Detail of
			 Government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
						(D)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
						(g)TerminationExcept
			 with respect to activities in connection with the ongoing biennial report
			 required under subsection (e)(2), the Commission shall terminate 90 days after
			 the date on which the Commission submits the report required under subsection
			 (e)(3).
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated, such sums
			 as may be necessary to carry out this section for fiscal year 2010 and each
			 fiscal year thereafter.
				502.Congressional
			 action
				(a)Bill
			 introduction
					(1)In
			 generalAny legislative language included in the report required
			 under section 501(e)(3) may be introduced as a bill by request in the following
			 manner:
						(A)House of
			 RepresentativesIn the House of Representatives, by the majority
			 leader and the minority leader not later than 10 days after receipt of the
			 legislative language.
						(B)SenateIn
			 the Senate, by the majority leader and the minority leader not later than 10
			 days after receipt of the legislative language.
						(2)Alternative by
			 administrationThe President may submit legislative language
			 based on the recommendations of the Commission and such legislative language
			 may be introduced in the manner described in paragraph (1).
					(b)Committee
			 consideration
					(1)In
			 generalAny legislative language submitted pursuant to paragraph
			 (1) or (2) of subsection (a) (in this section referred to as
			 implementing legislation) shall be referred to the appropriate
			 committees of the House of Representatives and the Senate.
					(2)Reporting
						(A)Committee
			 actionIf, not later than 150 days after the date on which the
			 implementing legislation is referred to a committee under paragraph (1), the
			 committee has reported the implementing legislation or has reported an original
			 bill whose subject is related to reforming the health care system, or to
			 providing access to affordable health care coverage for Americans, the regular
			 rules of the applicable House of Congress shall apply to such
			 legislation.
						(B)Discharge from
			 committees
							(i)Senate
								(I)In
			 generalIf the implementing legislation or an original bill
			 described in subparagraph (A) has not been reported by a committee of the
			 Senate within 180 days after the date on which such legislation was referred to
			 committee under paragraph (1), it shall be in order for any Senator to move to
			 discharge the committee from further consideration of such implementing
			 legislation.
								(II)Sequential
			 referralsShould a sequential referral of the implementing
			 legislation be made, the additional committee has 30 days for consideration of
			 implementing legislation before the discharge motion described in subclause (I)
			 would be in order.
								(III)ProcedureThe
			 motion described in subclause (I) shall not be in order after the implementing
			 legislation has been placed on the calendar. While the motion described in
			 subclause (I) is pending, no other motions related to the motion described in
			 subclause (I) shall be in order. Debate on a motion to discharge shall be
			 limited to not more than 10 hours, equally divided and controlled by the
			 majority leader and the minority leader, or their designees. An amendment to
			 the motion shall not be in order, nor shall it be in order to move to
			 reconsider the vote by which the motion is agreed or disagreed to.
								(IV)ExceptionIf
			 implementing language is submitted on a date later than May 1 of the second
			 session of a Congress, the committee shall have 90 days to consider the
			 implementing legislation before a motion to discharge under this clause would
			 be in order.
								(ii)House of
			 RepresentativesIf the implementing legislation or an original
			 bill described in subparagraph (A) has not been reported out of a committee of
			 the House of Representatives within 180 days after the date on which such
			 legislation was referred to committee under paragraph (1), then on any day on
			 which the call of the calendar for motions to discharge committees is in order,
			 any member of the House of Representatives may move that the committee be
			 discharged from consideration of the implementing legislation, and this motion
			 shall be considered under the same terms and conditions, and if adopted the
			 House of Representatives shall follow the procedure described in subsection
			 (c)(1).
							(c)Floor
			 consideration
					(1)Motion to
			 proceedIf a motion to discharge made pursuant to subsection
			 (b)(2)(B)(i) or (b)(2)(B)(ii) is adopted, then, not earlier than 5 legislative
			 days after the date on which the motion to discharge is adopted, a motion may
			 be made to proceed to the bill.
					(2)Failure of
			 motionIf the motion to discharge made pursuant to subsection
			 (b)(2)(B)(i) or (b)(2)(B)(ii) fails, such motion may be made not more than 2
			 additional times, but in no case more frequently than within 30 days of the
			 previous motion. Debate on each of such motions shall be limited to 5 hours,
			 equally divided.
					(3)Applicable
			 RulesOnce the Senate is debating the implementing legislation
			 the regular rules of the Senate shall apply.
					
